     Case 2:20-cv-04321-PSG-GJS Document 15 Filed 07/13/20 Page 1 of 3 Page ID #:50



 1    Joseph R. Manning, Jr., Esq. (State Bar No. 223381)
 2    MANNING LAW, APC
      20062 S.W. Birch St., Suite 200
 3    Newport Beach, CA 92660
 4    Office: (949) 200-8755
      ADAPracticeGroup@manninglawoffice.com
 5

 6
      Attorneys for Plaintiff ANTHONY BOUYER
 7

 8
                           UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10

11     ANTHONY BOUYER, an                    Case No.: 2:20-cv-04321-PSG-GJS
       individual,
12                                           PLAINTIFF’S RESPONSE TO ORDER
13     Plaintiff,                            TO SHOW CAUSE RE DISMISSAL
                                             FOR LACK OF PROSECUTION
14     v.
15
       SPACE BOX, LLC, a
16     California limited liability
17     company; and DOES 1-10,
       inclusive,
18

19     Defendants.
20
21

22

23

24

25

26
27

28

                                               1
     Case 2:20-cv-04321-PSG-GJS Document 15 Filed 07/13/20 Page 2 of 3 Page ID #:51



 1
      TO THE COURT OF THE ABOVE-ENTITLED CASE AND TO ALL
 2
      PARTIES AND THEIR COUNSEL OF RECORD
 3
            On July 6, 2020 the Court issued an Order to Show Cause Re Dismissal For
 4
      Lack of Prosecution.
 5
                   PLEASE TAKE NOTICE that Plaintiff ANTHONY BOUYER has
 6
      settled the above-captioned matter with Defendant SPACE BOX, LLC. This
 7
      settlement will resolve the above-captioned matter in its entirety and with prejudice.
 8
      The Parties are in the process of finalizing a settlement agreement and anticipate
 9
      filing a Dismissal within the next forty-five (45) days.
10
            In consideration of this settlement and with the intentions of preserving both
11
      the Court’s resources and the Parties’ respective resources, Plaintiff respectfully
12
      requests that the Court discharge the Order to Show Cause pending the Parties filing
13
      of a Dismissal.
14

15

16
      Dated: July 13, 2020             MANNING LAW, APC
17

18                                     By: /s/ Joseph R. Manning Jr., Esq.
19                                        Joseph R. Manning Jr., Esq.
                                          Attorneys for Plaintiff
20                                        Anthony Bouyer
21

22

23

24

25

26
27

28
                                                   2
     Case 2:20-cv-04321-PSG-GJS Document 15 Filed 07/13/20 Page 3 of 3 Page ID #:52



 1
                                CERTIFICATE OF SERVICE
 2
            I certify that on July 13, 2020 I electronically filed the foregoing document
 3
      with the Clerk of the Court using CM/ECF. I also certify that the foregoing
 4
      document is being served this day on counsel of record in this action via email
 5
      transmission and via transmission of Electronic Filing generated by CM/ECF.
 6
                                                       Respectfully submitted,
 7

 8    Dated: July 13, 2020                            MANNING LAW, APC
 9

10

11                                          By:       /s/ Joseph R. Manning, Jr., Esq.
                                                      Joseph R. Manning, Jr. Esq.
12                                                    Attorneys for Plaintiff,
13                                                    Anthony Bouyer
14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                  3
